FARMOUT and OVERRIDING ROYALTYAGREEMENT dated June 26, 2009 Zentrum Energie Trust AG, and TAMM Oil and Gas Corp. FARMOUT and OVERRIDING ROYALTY AGREEMENT made this 26thday of June,2009 BETWEEN: Zentrum Energie Trust AG – with corporate offices in Zug Switzerland (hereinafter called “Zentrum”) and TAMM Oil and Gas Corp, a body corporate having an office in the City of Calgary, in the Province of Alberta (hereinafter called “TAMM”) WHEREAS the parties have entered into this Farmout and Overriding Royalty Agreement in order to formalize the terms upon which ZENTRUM is prepared to farm out its undivided interest in the Farmout Lands to TAMM, subject to the reservation of an overriding royalty to ZENTRUM; NOW THEREFORE, in consideration of the premises, covenants and agreements of the parties, the parties hereby covenant and agree as follows: 1.
